Title: I. Notes on Diplomatic Etiquette in England, 22 December 1803
From: Jefferson, Thomas
To: 


                  
                     after 22 Dec. 1803
                  
                  
                  
                     
                        
                        Mr. King to mr Madison. N.Y. Dec. 22. 1803.
                     
                     
                        1.
                        all foreign ministers pay the 1st. visit to the ministers of Engld. by going in their carriage & leaving a card without asking for them. this visit is rarely if ever returned.
                     
                     
                        2.
                        foreign ministers nor their wives never invited to Queen’s balls, concerts, parties. the king gives none.
                     
                     
                     
                        
                        at king’s levee forn. & domest. ministers, dignifd clergy, Ld. Chancr. Judges assemble in a room adjact to K’s bedroom. others in outer room. when his door opens, for. min. go in first, & are spoke to first. the residue enter pell-mell.
                     
                     
                        for. min. have little intercourse with other ministers except of forn. affrs.
                     
                     
                        
                        Min. for. affrs. gives 2. diplom. dinners a year, viz. on K’s and Q’s birthdays. corps diplomat. without thr wives, & the secrets. of hs deptmt invitd. no other persons invited. dinner servd. at 6. P.M. ends between 8. & 9. by the Min. for. affrs. retirg to his cabinet.
                     
                     
                        for. min. and domest. min. having family society, their intercourse on same footing as among people of fashn. of the country  
                     
                     
                        
                        in the house of a forn. min. precedce. given to the Eng. Min. & vice versâ in house of Eng. min. subject however in the houses of the English to a preference given to hereditary titles, national or foreign.
                     
                     
                        3.
                        Wives of for. Min. have no precedence of the women of the country at the Queen’s drawing room.
                     
                     
                        
                        
                        but they are placed with their husbands in the K’s chapel on a marriage of one of the Royal family
                     
                     
                        
                        
                         they recieve the first visit from the wives of the Eng. min. as from all others, & as all other strangers forn. or domest. do.
                     
                     
                        
                        
                        in society persons of title, English or forn. take precedce. of wives of for. min. who are without title
                     
                     
                        
                        
                        e.g. at the dinners of the Ld. Chamberlain, at dinners of Min. of forn affrs. but where no lady of title is present the wife of a forn. min. wd from the courtesy shewn to strangers, recieve precedce.
                     
                     
                        on the continent, the gentlemen conduct the ladies from the drawg room to the Ding. room.
                     
                     
                        
                        
                        	not so in higher English circles. there the ladies all go first, the highest taking lead. gentlemen follow
                     
                     
                        the English value etiquette little, only as a guard to keep off impertinence, conciet, & rudeness.
                     
                     
                        
                        
                        they live very little with the corps diplomatique, few foreigners travel, & none reside there.
                     
                  
               